Exhibit 10.2







CORPORATE GUARANTY AGREEMENT




Dated as of December 1, 2007




For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and to induce GE Government Finance, Inc., a Delaware
corporation (herein, with its permitted participants, successors and assigns,
“Lender”) and as collateral agent for the benefit of Lender (“Collateral
Agent”), at its option, to provide financing to or for the account of City of
Clarksville, Arkansas, a municipality duly organized and validly existing under
the laws of the State of Arkansas (“Issuer”) and Greenville Tube Company, a
Delaware corporation, (“Borrower”) or to engage in any other transactions with
Borrower and Issuer, the undersigned hereby: (a) absolutely and unconditionally
guarantees to Lender the full and prompt payment when due, whether at maturity
or earlier by reason of acceleration or otherwise in accordance with the terms
of the Loan Agreement (as defined below), of any and all present and future
debts, liabilities and obligations owed by Borrower or Issuer to Lender
evidenced by or arising out of the Loan Agreement dated as of December 1, 2007
(the “Loan Agreement”) among Lender, Borrower and Issuer, and any and all
extensions, renewals, modifications, supplements or amendments thereto or
thereof and any related agreements (the “Indebtedness”), (b) absolutely and
unconditionally guarantees to Lender the full and timely performance by Borrower
of all of its obligations under the Loan Agreement and (c) so long as any
Indebtedness shall remain outstanding, agrees and covenants not to sell, convey,
transfer or assign (other than as collateral) any evidence of the controlling
ownership interest in Borrower (whether direct or indirect) to any person or
entity.




1.

No act or thing need occur to establish the liability of the undersigned
hereunder, and no act or thing, except full payment and discharge of all
Indebtedness, shall in any way exonerate the undersigned hereunder or modify,
reduce, limit or release the liability of the undersigned hereunder. This is an
absolute, unconditional and continuing guaranty of payment of the Indebtedness.
 The dissolution or adjudication of bankruptcy of the undersigned shall not
revoke this Corporate Guaranty Agreement (this “Agreement”).




2.

The undersigned represents and warrants to Lender and Collateral Agent that
(a) the undersigned has a direct and substantial economic interest in Borrower
and expects to derive substantial benefits therefrom and from any loans, credit
transactions, financial accommodations, discounts, purchases of property and
other transactions and events resulting in the creation of Indebtedness
guaranteed hereby (this Agreement shall be effective and enforceable by Lender
without regard to the receipt, nature or value of any such benefits); (b) the
undersigned executed this Agreement without any intent to hinder, delay, or
defraud any current or future creditor of the undersigned; (c) the undersigned
is not insolvent and will not become insolvent as a result of the execution of
this Agreement; (d) the undersigned is not engaged and is not about to engage in
any business or transaction for which any property remaining with the
undersigned has an unreasonably small capital or for which the remaining assets
of the undersigned were unreasonably small in relation to the business of the
undersigned or the





transaction contemplated by this Agreement; (e) the undersigned does not intend
to incur, and does not believe or reasonably should not believe that the
undersigned will incur, debts beyond the undersigned’s ability to pay such debts
as they become due; (f) the undersigned is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware (the
“State”), has power to enter into this Agreement and by proper corporate action
has duly authorized the execution and delivery of this Agreement; (g) the
undersigned is in good standing and is duly licensed or qualified to transact
business in the State and in all jurisdictions where the character of the
property owned or leased or the nature of the business transacted by it makes
such licensing or qualification necessary; (h) the undersigned has been fully
authorized to execute and deliver this Agreement under the terms and provisions
of the resolutions of its board of directors, or by other appropriate official
approval, and further represents, covenants and warrants that all requirements
have been met, and procedures have occurred in order to ensure the
enforceability of this Agreement and this Agreement has been duly authorized,
executed and delivered; (i) the officer of the undersigned executing this
Agreement and any related documents has been duly authorized to execute and
deliver this Agreement and such related documents under the terms and provisions
of a resolution of the undersigned’s director; (j) this Agreement constitutes a
valid and legally binding obligation of the undersigned enforceable against the
undersigned in accordance with its respective terms, except to the extent
limited by bankruptcy, reorganization or other laws of general application
relating to or affecting the enforcement of creditors' rights; and (k) the
execution and delivery of this Agreement, the consummation of the transactions
contemplated hereby and the fulfillment of the terms and conditions hereof do
not and will not violate any law, rule, regulation or order, conflict with or
result in a breach of any of the terms or conditions of the articles of
incorporation or bylaws of the undersigned or of any restriction or of any
agreement or instrument to which the undersigned is now a party and does not and
will not constitute a default under any of the foregoing or result in the
creation or imposition of any liens, charges or encumbrances of any nature upon
any of the property or assets of the undersigned contrary to the terms of any
instrument or agreement to which the undersigned is a party or by which it is
bound.




3.

If the undersigned shall be or become bankrupt or insolvent (however defined),
then Lender shall have the right to declare immediately due and payable, and the
undersigned shall forthwith pay to Lender and Collateral Agent, the full amount
of all Indebtedness whether due and payable or unmatured. If the undersigned
voluntarily commences or there is commenced involuntarily against the
undersigned a case under the United States Bankruptcy Code, the full amount of
all Indebtedness, whether due and payable or unmatured, shall be immediately due
and payable without demand or notice thereof.




4.

The undersigned shall not exercise or enforce any right of contribution,
reimbursement, recourse or subrogation available to the undersigned as to any
Indebtedness, or against any person liable therefor, or as to any collateral
security therefor.




5.

The undersigned shall pay or reimburse Lender and Collateral Agent for all costs
and expenses (including reasonable attorneys’ fees and legal expenses) incurred
by Lender or Collateral Agent in connection with the protection, defense or
enforcement of this Agreement in any litigation or bankruptcy or insolvency
proceedings.








2







6.

Neither Lender nor Collateral Agent shall be obligated by reason of its
acceptance of this Agreement to engage in any transactions with or for Borrower
or Issuer.  Whether or not any existing relationship between the undersigned and
Borrower has been changed or ended, Lender and Collateral Agent may enter into
transactions resulting in the creation or continuance of Indebtedness and may
otherwise agree, consent to, or suffer the creation or continuance of any
Indebtedness, without any consent or approval by the undersigned and without any
prior or subsequent notice to the undersigned.  The liability of the undersigned
shall not be affected or impaired by any of the following acts or things (which
Lender and Collateral Agent are expressly authorized to do, omit or suffer from
time to time, both before and after revocation of this Agreement, without
consent or approval by or notice to the undersigned): (a) any acceptance of
collateral security, guarantors, accommodation parties or sureties for any or
all Indebtedness; (b) one or more extensions or renewals of Indebtedness
(whether or not for longer than the original period) or any modification of the
interest rates, maturities or other contractual terms applicable to any
Indebtedness; (c) any waiver or indulgence granted to Borrower or Issuer, any
delay or lack of diligence in the enforcement of Indebtedness, or any failure to
institute proceedings, file a claim, give any required notices or otherwise
protect any Indebtedness; (d) any full or partial release of, compromise or
settlement with, or agreement not to sue, Borrower, Issuer or any other
guarantor or other person liable in respect of any Indebtedness; (e) any
release, surrender, cancellation or other discharge of any evidence of
Indebtedness or the acceptance of any instrument in renewal or substitution
therefor; (f) any failure to obtain collateral security (including rights of
setoff) for Indebtedness, or to see to the proper or sufficient creation and
perfection thereof, or to establish the priority thereof, or to preserve,
protect, insure, care for, exercise or enforce any collateral security; or any
modification, alteration, substitution, exchange, surrender, cancellation,
termination, release or other change, impairment, limitation, loss or discharge
of any collateral security; (g) any collection, sale, lease or disposition of,
or any other foreclosure or enforcement of or realization on, any collateral
security; (h) any assignment, pledge or other transfer of any Indebtedness or
any evidence thereof; (i) any manner, order or method of application of any
payments or credits upon Indebtedness; (j) any election by Lender under
Section 1111(b) of the United States Bankruptcy Code.  The undersigned waives
any and all defenses and discharges available to a surety, guarantor, or
accommodation co-obligor.




7.

The undersigned waives any and all defenses, claims, setoffs, and discharges of
Borrower or Issuer, or any other obligor, pertaining to Indebtedness, except the
defense of discharge by payment in full.  Without limiting the generality of the
foregoing, the undersigned shall not assert, plead or enforce against Lender or
Collateral Agent any defense of waiver, release, discharge in bankruptcy,
statute of limitations, res judicata, statute of frauds, anti-deficiency
statute, fraud, incapacity, minority, usury, illegality or unenforceability
which may be available to Borrower or Issuer or any other person liable in
respect of any Indebtedness, or any setoff available against Lender or
Collateral Agent to Borrower or Issuer or any other such person, whether or not
on account of a related transaction.  The undersigned expressly agrees that the
undersigned shall be and remain liable for any deficiency remaining after
foreclosure of any mortgage or security interest securing Indebtedness, whether
or not the liability of Borrower or Issuer or any other obligor for such
deficiency is discharged pursuant to statute or judicial decision.  The
liability of the undersigned shall not be affected or impaired by any voluntary
or involuntary liquidation, dissolution, sale or other disposition of all or
substantially all the assets,





3







marshalling of assets and liabilities, receivership, insolvency, bankruptcy,
assignment for the benefit of creditors, reorganization, arrangement,
composition or readjustment of, or other similar event or proceeding affecting
Borrower or Issuer or any of their respective assets.  The undersigned shall not
assert, plead or enforce against Lender or Collateral Agent any claim, defense
or setoff available to the undersigned against Borrower or Issuer.




8.

The undersigned waives presentment, demand for payment, notice of dishonor or
nonpayment, and protest of any instrument evidencing Indebtedness.  Neither
Lender nor Collateral Agent shall not be required first to resort for payment of
the Indebtedness to Borrower or Issuer or other persons, or their properties, or
first to enforce, realize upon or exhaust any collateral security for
Indebtedness, before enforcing this Agreement.




9.

If any payment applied by Lender or Collateral Agent to Indebtedness is
thereafter set aside, recovered, rescinded or required to be returned for any
reason (including, without limitation, the bankruptcy, insolvency or
reorganization of Borrower or Issuer or any other obligor), the Indebtedness to
which such payment was applied shall for the purpose of this Agreement be deemed
to have continued in existence, notwithstanding such application, and this
Agreement shall be enforceable as to such Indebtedness as fully as if such
application had never been made.




10.

The liability of the undersigned under this Agreement is in addition to and
shall be cumulative with all other liabilities of the undersigned to Lender as
guarantor, surety, endorser, accommodation co-obligor or otherwise of any
Indebtedness or obligation of Borrower or Issuer, without any limitation as to
amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary.




11.

This Agreement shall be effective upon delivery to Lender and Collateral Agent,
without further act, condition or acceptance by Lender, shall be binding upon
the undersigned and the successors and assigns of the undersigned and shall
inure to the benefit of Lender and Collateral Agent and their permitted
participants, successors and assigns.  Any invalidity or unenforceability of any
provision or application of this Agreement shall not affect other lawful
provisions and application hereof, and to this end the provisions of this
Agreement are declared to be severable.  This Agreement may not be waived,
modified, amended, terminated, released or otherwise changed except by a writing
signed by the undersigned and Lender.  This Agreement shall be governed by the
laws of the State of New York.  The undersigned waives notice of Lender’s and
Collateral Agent’s acceptance hereof and waives the right to trial by jury in
any action based on or pertaining to this Agreement.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; EXECUTION/ACKNOWLEDGMENT PAGE
FOLLOWS]








4







IN WITNESS WHEREOF, this Corporate Guaranty Agreement has been executed by the
undersigned as of the day and year first above written.










RATHGIBSON, INC.







By: /s/ Barry C. Nuss                                     

Print: Barry C. Nuss                                       

Its: CFO                                                        













STATE OF

WISCONSIN

)

)

COUNTY OF

 ROCK

)




The foregoing instrument was acknowledged before me this 13th day of December,
2007, by Barry C. Nuss, as CFO of RathGibson, Inc.





                                                                                                           
/s/ Jennifer Kuzelka                  

Notary Public

 














































[EXECUTION/ACKNOWLEDGEMENT PAGE OF CORPORATE GUARANTY AGREEMENT]









